*132Decided April 14, 1914.
On Petition eor Rehearing.
(HO Pac. 633.)
Mr. Justice Eakin
delivered the opinion of the court.
4. The petition by defendant for rehearing is based upon the theory that he purchased the ground with his own money for himself, and therefore no trust resulted; but the evidence quoted in the petition shows that the money advanced by defendant was a loan to plaintiffs. Therefore the payment was by plaintiffs, and the title was taken in defendant’s name as security for the repayment thereof. The case is clearly within the rule announced in Hall v. O’Connell, 52 Or. 164 (95 Pac. 717, 96 Pac. 1070).
5. In plaintiff’s motion for rehearing attention is called to the fact that, while the abstract brings up the record relating to the interlocutory decree entered July 10,1912, it does not bring up the itemized account filed by defendant in pursuance of the interlocutory decree, and plaintiffs’ answer thereto making the issues upon the accounting, presenting. only alleged errors by the court in rendering the interlocutory decree.
Therefore the case upon the accounting is not here for retrial, and the former decree of this court will be modified by affirming the decree of the lower court.
It-is so ordered. Affirmed on Rehearing.
Mr. Chief Justice McBride and'Mr. Justice Bean concur. Mr. Justice McNary not sitting.